Citation Nr: 0935125	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  08-06 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES

1.  Entitlement to an initial increased rating for post-
traumatic stress disorder (PTSD), currently evaluated as 70 
percent disabling.

2.  Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disabilities (TDIU).



ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1965 to July 1968.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.

In July 2009, the RO increased the evaluation of the Veteran's 
service-connected PTSD to 70 percent disabling.  The issue 
concerning the evaluation of the PTSD remains before the Board 
on appeal.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal). 


FINDINGS OF FACT

1.  Effective from June 12, 2006, the Veteran's PTSD results in 
nearly total occupational and social impairment.

2.  In view of the 100 percent schedular rating for PTSD 
granted in this decision, there is no longer a controversy on 
the question of the Veteran's entitlement to TDIU.


CONCLUSIONS OF LAW

1.  Effective from the date of the Veteran's claim, June 12, 
2006, the criteria for a 100 percent schedular rating for PTSD 
are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b), 4.1, 4.2, 4.3, 4.7, 4.126, 4.130 , Diagnostic Code 
9411 (2008).

2.  The question of whether the Veteran is entitled to an award 
of TDIU is now moot, warranting dismissal of the appeal as to 
that issue.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 4.16 
(2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. 
Reg. 59989 (2004) (holding that the notice and duty to assist 
provisions of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).  In view of 
the Board's favorable decision in the PTSD appeal, and finding 
that the TDIU appeal is moot, further assistance is unnecessary 
to aid the Veteran in substantiating his claims.

Initial Increased Rating for PTSD

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2008).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2008).  

Each disability must be considered from the point of view of 
the Veteran working or seeking work.  38 C.F.R. § 4.2 (2008).  
Where there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making a 
disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This includes 
consideration of the evidence pertaining to the level of 
disability from the time period one year before the claim was 
filed.  38 U.S.C. § 5110.  When a Veteran takes issue with the 
initial rating assigned when service connection is granted for 
a particular disability, the Board must evaluate the relevant 
evidence since the effective date of the award and may assign 
separate ratings for separate periods of time based on facts 
found - a practice known as "staged" ratings.  Hart v. 
Mansfield, Vet. App. No. 05-2424 (November 19, 2007) (citing 
Fenderson v. West, 12 Vet. App. 119, 126 (1999)). 

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 
9411.  

The list of symptoms under the rating criteria are meant to be 
examples of symptoms that would warrant the evaluation, but are 
not meant to be exhaustive, and the Board need not find all or 
even some of the symptoms to award a specific evaluation.  
Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the 
other hand, if the evidence shows that the Veteran suffers 
symptoms or effects that cause occupational or social 
impairment equivalent to what would be caused by the symptoms 
listed in the diagnostic code, the appropriate equivalent 
rating will be assigned.  Mauerhan v. Principi, at 443.  The 
Court of Appeals for the Federal Circuit has embraced the 
Mauerhan Court's interpretation of the criteria for rating 
psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 
1326 (Fed. Cir. 2004).

Ultimately in Mauerhan the Court upheld the Board's decision 
noting that the Board had considered all of the Veteran's 
psychiatric symptoms, whether listed in the rating criteria or 
not, and had assigned a rating based on the level of 
occupational and social impairment.  Mauerhan v. Principi, at 
444.

Applying this analysis to the criteria for the 100 percent 
rating, if follows that the Veteran would be entitled to that 
rating if PTSD caused total occupational and social impairment, 
regardless of whether he had some, all, or none of the symptoms 
listed in the rating formula, and regardless of whether his 
symptoms were listed or not.

Analysis

The Veteran contends that the symptomatology associated with 
his PTSD warrants a rating higher than 70 percent.

In assessing the evidence of record, it is important to note 
that the GAF score is based on a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard v. 
Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

Scores ranging from 31 to 40 reflect "Some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and is 
failing at school)."  Id.

A score of 41 to 50 is indicated where there are "Serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable to 
keep a job)."  Id.

A score of 51-60 is appropriate where there are, "Moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  Id. 

A September 2006 examination report from E.H., MD, the 
Veteran's treating physician, indicates that the Veteran was 
experiencing nightmares twice a week, waking in panic and 
sweat; flashbacks once or twice a week; and panic attacks 4-5 
times a month, lasting 15-30 minutes.  The Veteran also 
reported sleep deprivation resulting in him only averaging 2-4 
hours of sleep per night.  The examiner also noted that the 
Veteran reported intrusive thoughts, easy startle response, 
hypervigilance and social isolation.  In addition, the examiner 
noted that the Veteran's recent and working memory was impaired 
and that his prefrontal cortex was dysfunctional.  The Veteran 
also reported visual and audio hallucinations; depression; 
fatigue; diminished interest and suicidal ideation.  Dr. E.H. 
diagnosed the Veteran with chronic PTSD and assigned a GAF 
score of 35.  He also noted that because of his service-
connected PTSD, the Veteran was unable to sustain social 
relationships and work relationships and therefore, he 
considered him to be "permanently and totally disabled and 
unemployable."

In response to his claim for service connection for PTSD, the 
Veteran was afforded a VA examination in February 2007.  At 
that time, the Veteran complained of sleep impairment, 
nightmares three times a week, night sweats and intrusive 
thoughts.  He also reported that he was short-tempered, easily 
startled, anxious, hypervigilant, and uncomfortable in large 
crowds which he avoided.  With regard to employment, the 
Veteran reported that he had retired four years earlier from 
Goodyear Tire where he had worked regularly for thirty years 
without missing any time at work due to his psychiatric 
symptoms, and that he had not been able to work since his 
retirement.  Specifically, he claimed that when he did try to 
work, he was tired all the time and he would get easily 
agitated.  The Veteran also reported that he was able to dress 
himself, feed himself and tend to his own toilet needs.  With 
regard to his social interactions, he lived with his wife and 
did chores around the house.  He also spent time with his dogs, 
but he did not have any close friends or other social networks.  
He also reported that he has two children whom he is not very 
close to.  

On mental status examination, the Veteran was noted to be alert 
and cooperative and casually but appropriately dressed.  He 
answered questions and volunteered information.  There were no 
loose associations or flight of ideas and no bizarre motor 
movements or tics.  His mood was calm and his affect was 
appropriate.  He reported no homicidal or suicidal ideation or 
intent, and there was no impairment of thought processes or 
communication.  There were no delusions, hallucinations, ideas 
of reference or suspiciousness.  The Veteran was oriented times 
three, and both his recent and remote memory appeared to be 
adequate.  Insight, judgment and his intellectual capacity also 
appeared to be adequate.  The examiner diagnosed the Veteran 
with PTSD and assigned a GAF score of 54.

In a March 2007 rating decision, the RO granted the Veteran 
service connection for PTSD, with an evaluation of 50 percent 
effective June 12, 2006.  The RO noted that the evaluation was 
based on the Veteran's history of sleep disturbance, 
flashbacks, panic attacks, etc., which the Veteran's treating 
physician found significant, but no evidence of major 
occupational impairment.

A July 2008 Disability Determination report from the Social 
Security Administration (SSA) shows that the Veteran was 
determined to be disabled due to his affective/mood disorders 
and anxiety related disorders since November 6, 2006.  The 
examiner also noted that on examination in June 2008, the 
Veteran complained of major sleep deprivation and reported 
symptoms such as depression, which bother him the most; audio 
hallucinations (heard voices or his name being called), some of 
which were related to his flashbacks; having the sensation of 
things crawling on his skin; being socially withdrawn and leery 
around people; being less interested in things that brought him 
pleasure in the past; being irritable often; having somewhat 
avoidant behavior; feeling anxious and nervous; and being 
scared easily.  The examiner also noted that the Veteran had 
some agoraphobia and survivor's guilt.  

On mental status examination, the Veteran had good 
communication, but he exhibited poor eye contact, low energy 
and some psychomotor retardation.  His affect was flat, but his 
recent and remote memory was adequate and he had a fairly good 
recall for specific and general information from his past.  His 
cognitive skills were adequate and his judgment was intact.  
The examiner assigned a GAF score of 45-55 and also opined that 
the Veteran would have difficulty adjusting adequately in a job 
setting.  In rendering his opinion, he noted that the Veteran 
seemed very depressed and had experienced some perceptual 
disturbances.  He also noted that the Veteran had difficulty 
concentrating and that he did not tolerate stress well.

The Veteran was afforded his most recent VA examination in June 
2009.  The examiner noted that the Veteran's symptoms had 
gotten worse since his examination in February 2007, in that 
his overall level of anxiety and depression had increased; he 
continued to suffer from sleep deprivation, even with 
medication; and he had continuing anger and irritability 
issues, decreased energy, and crying spells at least a few 
times per week.  He denied suicide attempts, but admitted to 
occasional suicidal ideation.  He also denied panic attacks, 
but complained of severe anxiety attacks when startled or when 
reminded of his traumatic experiences.  The Veteran was still 
living with his wife and able to complete activities of daily 
living such as dressing, bathing and feeding himself.  However, 
the examiner did note that the Veteran's hygiene was poor.  He 
completed chores around the house on a daily basis, but did not 
socialize outside the home or leave the home except for a 
doctor's appointment or other mandatory issue.  His only means 
of relaxation was spending time with his dogs.  The Veteran was 
still unemployed at the time of the examination, and the 
examiner noted that it would be expected that he would have 
major impairment in occupational reliability and productivity 
if he were to attempt to work.

On mental status examination, the Veteran was alert, oriented 
and cooperative.  He seemed somewhat guarded, tense and somber.  
He denied spontaneous panic attacks of an overt nature and 
homicidal ideation or intent or substance abuse.  Insight and 
judgment appeared somewhat supervisory and intellectual 
capacity appeared grossly intact, although the Veteran did 
complain of some difficulty with focusing, attention and 
concentration.  He rated himself as moderately severe to 
severely anxious and depressed.  

The examiner diagnosed the Veteran with PTSD with associated 
depression and assigned a GAF score of 42.  He also noted again 
that the Veteran would be expected to have major impairment in 
occupational reliability and productivity and may, in fact, be 
unemployable in most full-time occupational settings as a 
result of his PTSD and associated depression.  He also noted 
that the Veteran was showing moderate to severe impairment in 
social, recreational and familial adjustment, and that his then 
current level of functioning was dependent upon continuing 
psychotropic medication.  

Lay statements from L.M. and D.J., acquaintances of the 
Veteran, indicate among other things, that the Veteran had poor 
hygiene and that he had difficulty getting along with co-
workers when he was last employed.

In July 2009, the RO granted the Veteran an increased rating of 
70 percent for his service-connected PTSD, effective June 12, 
2006.

In the present case, the evidence shows that the social and 
industrial impairment from the Veteran's PTSD more nearly 
approximates the total occupational and social impairment 
required for a 100 percent rating.  

Several physicians have opined that the Veteran has severe 
occupational impairment due to symptoms from his service-
connected PTSD, which renders him unable to work.  These 
opinions are corroborated by the fact that the Veteran has not 
been gainfully employed since December 2002, when he retired 
from his position of 30 years at Kelly Springfield Tires.  See 
April 2007 Request for Employment Information in Connection 
with Claim for Disability Benefits.  The evidence of record 
also shows that the Veteran experiences symptoms of severe 
social impairment due to his PTSD, such as auditory and visual 
hallucinations and memory loss, inappropriate behavior in the 
form of irritability, agitation and exaggerated startle 
response.  The Veteran has also reported occasional suicidal 
ideation.  Moreover, the Veteran has also been noted to have 
poor hygiene, requiring him to be told when to shower and get a 
haircut.  The Board also notes that the Veteran is socially 
isolated and does not like to be around people, and besides the 
relationship he has with is wife of approximately 40 years and 
his dogs, he has no friends or other social acquaintances.  The 
Board also notes that the Veteran's GAF scores have been as low 
as 35 in September 2006, and only as high as 55 in July 2008, 
but the majority of them have been between 41 and 50, 
indicative of serious symptoms.  His most recent score in June 
2009 was 42.

Given his inability to maintain employment, and his nearly 
total social impairment, however, and resolving reasonable 
doubt in the Veteran's favor, the Board finds that the 
disability most closely approximates the criteria for a 100 
percent rating.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2008).

The Board also finds that the Veteran was originally granted 
service connection for PTSD in a March 2007 RO rating decision, 
effective from June 12, 2006, the date of his original claim 
for service connection.  Service connection was granted based 
on the evidence of record at that time, which included the 
September 26, 2006 examination report of E.H., MD discussed 
above.  The Board has found that the evidence of record at the 
time of the March 2007 rating decision, including information 
in E.H.'s report, actually supports a 100 percent rating.  
Accordingly, the Board finds that the Veteran's service-
connected PTSD warrants a 100 percent evaluation from June 12, 
2006, the date of the Veteran's original claim for service 
connection.

TDIU

A TDIU may be granted where the schedular rating is less than 
total and the service-connected disabilities preclude the 
Veteran from obtaining or maintaining substantially gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2008).

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent. 38 C.F.R. § 4.16(a) (2008).

A 100 percent schedular rating is a higher benefit than TDIU; 
thus, when a 100 percent rating has been granted, it is not 
permissible to consider entitlement to TDIU.  VAOPGCPREC 6-99, 
64 Fed. Reg. 52,375 (1999).  In light of the Board's decision 
set to grant a 100 percent rating for PTSD, the claim of 
entitlement to TDIU is now moot.  Accordingly, the Veteran's 
claim for TDIU must be dismissed as a matter of law.  Sabonis 
v. Brown, 6 Vet App 426 (1994).


ORDER

Entitlement to a 100 percent disability evaluation for post 
traumatic stress disorder (PTSD) effective from June 12, 2006 
is granted.

The issue of entitlement to TDIU is dismissed as moot. 




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


